SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Plaintiff-appellant James Wilson, pro se, appeals from a September 14, 2000 judgment of the United States District Court for the Southern District of New York (Sweet, J.) dismissing his complaint challenging the Social Security Administration’s (“SSA”) decision, upheld by an SSA Administrative Law Judge, to seek $558 in allegedly overpaid social security benefits for the year 1995.
Wilson complains that the SSA calculated the allegedly overpaid benefits by including income that he earned in 1995 prior to his becoming eligible for benefits. Because he did not become eligible until May of that year, he argues, his earnings from January through April should not be counted toward the annual ceiling on earned income.
Wilson’s argument is inconsistent with the terms of the Social Security Act (“the Act”) and the regulations that the SSA has adopted pursuant to it, as in effect in 1995. A beneficiary between the ages of 65 and 70 is subject to an annual earnings ceiling, and every three dollars of income earned above that ceiling results in a one-dollar *95reduction of benefits. See 42 U.S.C. § 403(f)(3) (1995). In calculating the beneficiary’s earnings, “All of a beneficiary’s earnings ... for all months of the beneficiary’s taxable year are used even though the individual may not be entitled to benefits during all months of the taxable year.” 20 C.F.R. § 404.428(a) (1995) (emphasis added).
The SSA properly applied these rules in determining that Wilson had been overpaid by $558. In 1995, the annual ceiling on earned income was $11,280. See 59 Fed.Reg. 54,464, 54,467 (Oct. 31, 1994). That year, Wilson earned $12,956, or $1,676 over the limit. Accordingly, his benefits were required to be reduced by $558, or $1,676 divided by three.
Accordingly, the judgment of the district court is hereby AFFIRMED.